Citation Nr: 0333985	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-19 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for auriculoventricular 
block, coronary artery disease, status post myocardial 
infarction, with hypertension, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for 
auriculoventricular block, coronary 
artery disease, status post myocardial 
infarction, with hypertension, during the 
period of May 2002 to the present.  
Obtain records from each health care 
provider the appellant identifies.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:

Please schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination report is completed.  

Any testing the examiner deems indicated 
should be conducted.  

The examiner is further requested to 
identify the manifestations attributable 
to the veteran's atrioventricular block, 
providing an estimated metabolic 
equivalent (METs) level, and confirming 
or refuting the presence of left 
ventricular dysfunction and heart 
enlargement.  

One MET is the energy cost of standing 
quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of 
body weight per minute. When the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

The examiner should address whether the 
veteran's test results meet the following 
criteria:

a.  Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.

b.  More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.

Such should include an opinion on the 
impact of auriculoventricular block, 
coronary artery disease, status post 
myocardial infarction, with hypertension 
on the veteran's ability to work.  

The rationale for all opinions should be 
provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


